Citation Nr: 1110155	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for degenerative joint disease of the cervical spine with bilateral arm radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran retired during December 1982 with over twenty years of active service.  His decorations include the Combat Infantry Badge.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of service connection for pes planus, gout, and a right knee disability have been raised in the February 2011 Informal Hearing Presentation written by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran had requested a hearing at the local VA office before a member of the Board in his substantive appeal, VA Form 9, dated in June 2007.  He also requested a hearing with a decision review officer (DRO) at his local RO in an appeal election form dated June 2007.  In a letter dated August 2007, the Veteran's representative withdrew the request for a DRO hearing as the Veteran was ill.  The RO never scheduled the Veteran for a Board hearing and never received an indication that he no longer desired such hearing.

The June 2007 Form 9 clearly indicates the Veteran does, in fact, wish to have a Board hearing.  Thus, on remand, the AOJ should ascertain if the Veteran still desires a Board hearing before a Veterans Law Judge and thereafter schedule such hearing.  


Accordingly, the case is REMANDED for the following action:

Ask the Veteran to clarify whether he still wants a Board hearing before a Veterans Law Judge sitting at the local RO.  Upon his reply, the hearing should be scheduled as appropriate in accordance with his request. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



